85298: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28444: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85298


Short Caption:CHATTAH VS. DIST. CT. (CEGAVSKE)Court:Supreme Court


Related Case(s):85302


Lower Court Case(s):Carson City - First Judicial District - 22OC000991BClassification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerSigal ChattahJoseph S. Gilbert
							(Joey Gilbert Law)
						


Real Party in InterestBarbara K. CegavskeCraig A. Newby
							(Attorney General/Las Vegas)
						


Real Party in InterestJohn T. KennedyNathan E. Lawrence
							(Gallian Welker & Beckstrom, LC/Las Vegas)
						


RespondentJames E. Wilson


RespondentThe First Judicial District Court of the State of Nevada, in and for the County of Carson City





+
						Due Items
					


Due DateStatusDue ItemDue From


10/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


09/09/2022Filing FeePetition Filing Fee Paid. $250.00 from Sigal Chattah.  E-Payment Ref. no. 22090834866373. (SC)


09/09/2022Petition/WritFiled Emergency Petition for Writ of Mandamus or Prohibition.  Action Required by September 15, 2022, Under NRAP 27(e). (SC)22-28236




09/09/2022AppendixFiled Appendix to Petition for Writ. (SC)22-28237




09/12/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." EN BANC. (SC)22-28444




09/13/2022MotionFiled Petitioner's Motion to Expedite Appeal and Briefing Schedule. (SC)22-28634




09/13/2022Order/ProceduralFiled Order Denying Motion. Petitioner has filed a motion to expedite appeal and briefing schedule.  This matter does not involve an appeal but an original petition for a writ of mandamus or prohibition.  The petition was denied prior to the date petitioner filed the instant motion.   Accordingly, the motion is denied as moot. (SC)22-28685





Combined Case View